Conviction for robbery; punishment, five years in the penitentiary.
This is a companion case to cause No. 17756, Earl Bryant v. State, opinion this day handed down (Reported on page 438 of this volume). The records are practically identical, both in the testimony and in the special charges asked, the one bill of exception presented, and the complaints therein made. For the reasons set forth in the opinion in Bryant v. State, supra, the judgment in the instant case will be also affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.